ELECTRONIC RECORD




COA#       07-12-00235-CR                        OFFENSE:        21.11


STYLE:     TyTuckness v. The State ofTexas       COUNTY:         Potter

COA DISPOSITION:       AFFIRMED                  TRIAL COURT:    47th District Court


DATE: 11/21/13                     Publish: NO   TC CASE #:      63,052-A




                         IN THE COURT OF CRIMINAL APPEALS
                                                                                  If5-W
STYLE:    Ty Tuckness v. The State of Texas           CCA#:

     l\PPELLANT^                      Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE: _                                               SIGNED:                          PC:_

JUDGE:                                                PUBLISH:                         DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD